DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, line 4, “converting light” should read “converting the light”
Claim 12, line 8, “converting light” should read “converting the light”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-8, 10, 12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites the limitation “block the light having the infrared wavelength”. It is unclear to the Examiner what “the infrared wavelength” is, as the recited “infrared wavelength” lacks antecedent basis and is not mentioned previously in claim 1. For purposes of examination, the Examiner interprets 2-10 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 7, line 4, recites the limitation “the number of pixels”. It is unclear to the Examiner what “the number of pixels” is, as the recited “number of pixels” lacks antecedent basis and is not mentioned previously in claim 7 or independent claim 1. For purposes of examination, the Examiner interprets this as “a number of pixels”. The Examiner notes claims 8-10 are dependent upon claim 7, and thus are rejected as being dependent upon a rejected claim.
Claim 8, line 2, recites the limitation “the filter controller maintains an operation mode”. It is unclear to the Examiner if this is the same “an operation mode” previously recited in claim 1, line 8, or if this is a different or new operation mode being introduced. For purposes of examination, the Examiner interprets this as the same operation mode as previously recited.
Claim 10, line 2, recites the limitation “the image analyzer generates a histogram”. It is unclear to the Examiner if this is the same “a histogram” previously recited in claim 7, line 2, with additional data and information or if this is a different or new histogram being introduced with the image signal output from another image sensor. For purposes of examination, the Examiner interprets this as a different or new histogram being generated from the image signal output from another image sensor.
Claim 12, line 7, recites the limitation “block the light having the infrared wavelength”. It is unclear to the Examiner what “the infrared wavelength” is, as the recited “infrared wavelength” lacks antecedent basis and is not mentioned previously in claim 12. For purposes of examination, the Examiner interprets this as “an infrared wavelength”. The Examiner notes claims 13-20 are dependent upon claim 12, and thus are rejected as being dependent upon a rejected claim.
Claim 18, line 4, recites the limitation “the number of pixels”. It is unclear to the Examiner what “the number of pixels” is, as the recited “number of pixels” lacks antecedent basis and is not mentioned previously in claim 18 or independent claim 12. For purposes of examination, the Examiner interprets this 19-20 are dependent upon claim 18, and thus are rejected as being dependent upon a rejected claim.
Claim 19, line 2, recites the limitation “the filter controller maintains an operation mode”. It is unclear to the Examiner if this is the same “an operation mode” previously recited in claim 12, line 12, or if this is a different or new operation mode being introduced. For purposes of examination, the Examiner interprets this as the same operation mode as previously recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabe et al. (US. Pub. No. 20210264572 A1) in view of Lee Duk Yeon et al. (KR 101639685 B1).
Regarding claims 1, 11, and 12:
	Hrabe teaches:
A camera comprising: an active filter (see at least sections [0021], [0032]-[0033], and [0044]-[0047] regarding an imaging camera coupled to a robot or vehicle.)
electrically controlled to allow light having a specific wavelength band to pass therethrough (see at least sections [0032]-[0033], [0035], [0044]-[0047], and [0084] regarding determining a light intensity threshold that’s allowable and blocking or removing the light that is high intensity broadband electromagnetic waves that is considered noise.)
and block the light having the infrared wavelength (see at least sections [0044], [0076], [0084], and [0107] regarding blocking or removing of noise or high intensity broadband electromagnetic waves.)
an image sensor converting light passing through the active filter into an electrical signal and outputting an image signal (see at least sections [0014], [0032]-[0033], [0044]-[0046], and [0083] regarding the controller or robot receiving images or image data from a camera sensor.)
an image analyzer analyzing the image signal obtained from the image sensor (see sections [0003], [0007], [0035], [0075], [0084], and [0097] regarding determining intensity values, determining dynamic light intensity thresholds, and filtering high intensity broadband electromagnetic waves.)
and a filter controller selecting a wavelength of light passing through the active filter 
by electrically controlling an operation mode of the active filter on the basis of a result of analyzing the image signal (see sections [0003], [0007], [0035], [0075], [0084], and [0097] regarding a controller determining dynamic light intensity thresholds, and filtering high intensity broadband electromagnetic waves which can include blocking or removing portions of the image or high intensity broadband electromagnetic waves.)
Hrabe does not explicitly teach wherein the active filter allows the light having the specific wavelength band to pass through the image sensor when operating in a pass mode and blocks the light having the specific wavelength band when operating in a blocking mode.
	Lee Duk Yeon teaches:
wherein the active filter allows the light having the specific wavelength band to pass through the image sensor when operating in a pass mode (see at least pgs. 2-5 regarding a control unit controlling a passing or blocking operation of the dynamic filter array unit and comparing the chromaticity and brightness.)
and blocks the light having the specific wavelength band when operating in a blocking mode (see at least pgs. 2-5 regarding a control unit controlling a passing or blocking operation of the dynamic filter array unit and comparing the chromaticity and brightness.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. by the system of Lee Duk Yeon et al. wherein the active filter allows the light having the specific wavelength band to pass through the image sensor when operating in a pass mode and blocks the light having the specific wavelength band when operating in a blocking mode as both systems are directed to an imaging device or camera and one of ordinary skill in the art would have recognized the established function of having wherein the active filter allows the light having the specific wavelength band to pass through the image sensor 
Regarding the further limitations of claim 12:
	Hrabe teaches:
a camera outputting an image signal (see section [0032]-[0033] and [0046] regarding the robot or vehicle receiving the image from the camera or imagine camera.)
and detecting an object from the image signal (see section [0033] regarding a robot or vehicle detecting  obstacles.)
an autonomous driving device reflecting the object information detected by the camera in driving of a vehicle (see at least sections [0021], [0036], and [0044] regarding an autonomous vehicle system which may include mechanical entities to carry out tasks or actions.)
	
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabe et al. (US. Pub. No. 20210264572 A1) in view of Lee Duk Yeon et al. (KR 101639685 B1) in further view of Saenger Nayver et al. (US. Pub. No. 20180316859 A1).
Regarding claims 2 and 13:
The combination of Hrabe and Lee Duk Yeon does not explicitly teach wherein light having an infrared wavelength band passes through the image sensor via the active filter and light having a visible light wavelength band is blocked in the pass mode.
	Saenger Nayver teaches:
wherein light having an infrared wavelength band passes through the image sensor via the active filter 
and light having a visible light wavelength band is blocked in the pass mode (see at least sections [0044] and [0054] regarding blocking and/or controlling visible light from entering the image sensor and NIR (infrared light) entering the imager.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. by the system of Saenger Nayver et al. wherein light having an infrared wavelength band passes through the image sensor via the active filter and light having a visible light wavelength band is blocked in the pass mode as all systems are directed to an imaging device or camera and one of ordinary skill in the art would have recognized the established function of having wherein light having an infrared wavelength band passes through the image sensor via the active filter and light having a visible light wavelength band is blocked in the pass mode and predictably would have applied it to improve the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al.

Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabe et al. (US. Pub. No. 20210264572 A1) in view of Lee Duk Yeon et al. (KR 101639685 B1) in further view of Schofield et al. (US. Patent No. 5877897 A).
Regarding claims 3 and 14:
Hrabe does not explicitly teach wherein the active filter operates in the pass mode for a predetermined time immediately after power is applied to the active filter, the image sensor, the image analyzer, and the filter controller.
	Lee Duk Yeon teaches:
active filter 
the image sensor (see abstract and at least pgs. 2-5 regarding a image sensor or image sensor unit.)
the image analyzer (see at least pgs. 3 and 4 regarding an image sensor unit and controller comparing the chromaticity and brightness of each pixel (i.e. analyzing).)
and the filter controller (see at least pgs. 2-5 regarding a controller for an image sensor unit.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. by the system of Lee Duk Yeon et al. wherein the active filter operates in the pass mode for a predetermined time immediately after power is applied to the active filter, the image sensor, the image analyzer, and the filter controller as both systems are directed to an imaging device or camera and one of ordinary skill in the art would have recognized the established function of having wherein the active filter operates in the pass mode for a predetermined time immediately after power is applied to the active filter, the image sensor, the image analyzer, and the filter controller and predictably would have applied it to improve the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al.
The combination of Hrabe and Lee Duk Yeon does not explicitly teach wherein the active filter operates in the pass mode for a predetermined time immediately after power is applied.
	Schofield teaches:
wherein the active filter operates in the pass mode for a predetermined time immediately after power is applied (see at least Col. 19 regarding a digital photosensor which processes photosensor element signals to determine the instantaneous or real-time background light signal for a time period t. This is used to determine a control signal to cause the at least one mirror or mirror segment to assume a desired reflectance level. In other words, it is initially calibrating in real-time to determine the best control signal and desired reflectance level for the background or 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. by the system of Schofield et al. wherein the active filter operates in the pass mode for a predetermined time immediately after power is applied as all systems are directed to an imaging device or light sensing device and one of ordinary skill in the art would have recognized the established function of having wherein the active filter operates in the pass mode for a predetermined time immediately after power is applied and predictably would have applied it to improve the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al.
Regarding claims 4 and 15:
The combination of Hrabe and Lee Duk Yeon does not explicitly teach wherein the active filter operates in the blocking mode after the lapse of the predetermined time.
	Schofield teaches:
wherein the active filter operates in the blocking mode after the lapse of the predetermined time (see at least Col. 19 regarding a digital photosensor which processes photosensor element signals to determine the instantaneous or real-time background light signal for a time period t. This is used to determine a control signal to cause the at least one mirror or mirror segment to assume a desired reflectance level. In other words, it is initially calibrating in real-time to determine the best control signal and desired reflectance level for the background or 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. by the system of Schofield et al. wherein the active filter operates in the blocking mode after the lapse of the predetermined time as all systems are directed to an imaging device or light sensing device and one of ordinary skill in the art would have recognized the established function of having wherein the active filter operates in the blocking mode after the lapse of the predetermined time and predictably would have applied it to improve the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al.
Regarding claims 5 and 16:
The combination of Hrabe and Lee Duk Yeon does not explicitly teach wherein the filter controller switches the active filter to the pass mode or the blocking mode on the basis of the result of analyzing the image signal obtained from the image sensor after the lapse of the predetermined time.
	Schofield teaches:
wherein the filter controller switches the active filter to the pass mode or the blocking mode on the basis of the result of analyzing the image signal obtained from the image sensor after the lapse of the predetermined time (see at least Col. 19 regarding a digital photosensor which processes photosensor element signals to determine the instantaneous or real-time background 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. by the system of Schofield et al. wherein the filter controller switches the active filter to the pass mode or the blocking mode on the basis of the result of analyzing the image signal obtained from the image sensor after the lapse of the predetermined time as all systems are directed to an imaging device or light sensing device and one of ordinary skill in the art would have recognized the established function of having wherein the filter controller switches the active filter to the pass mode or the blocking mode on the basis of the result of analyzing the image signal obtained from the image sensor after the lapse of the predetermined time and predictably would have applied it to improve the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al.

s 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabe et al. (US. Pub. No. 20210264572 A1) in view of Lee Duk Yeon et al. (KR 101639685 B1) in further view of Schofield et al. (US. Patent No. 5877897 A) in further view of Pacala et al. (US. Pub. No. 20200116558 A1).
Regarding claims 6 and 17:
The combination of Hrabe, Lee Duk Yeon, and Schofield does not explicitly teach wherein the image analyzer generates a histogram for each wavelength of the image signal obtained from the image sensor, and the filter controller varies the mode of the active filter in real time when a distribution of a cumulative number of pixels for each wavelength of the histogram for each wavelength of the image signal obtained from the image sensor is changed after the lapse of the predetermined time.
	Pacala teaches:
wherein the image analyzer generates a histogram for each wavelength of the image signal obtained from the image sensor (see sections [0248] and [0261] regarding a intensity histogram.)
and the filter controller varies the mode of the active filter in real time when a distribution of a cumulative number of pixels for each wavelength of the histogram for each wavelength of the image signal obtained from the image sensor is changed after the lapse of the predetermined time (see at least sections [0248]-[0249] regarding a intensity histogram and the detected photons counts over a time interval. The ranging/imaging system controller can cooperate with a base controller to control the light sensing mode to start, stop, or adjust parameters.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. as modified by Schofield et al. by the system of Pacala et al. wherein the image analyzer generates a histogram for each wavelength of the image signal obtained from the image sensor, and the filter controller varies the mode of the active filter in real time when a distribution of a cumulative number of pixels for .

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabe et al. (US. Pub. No. 20210264572 A1) in view of Lee Duk Yeon et al. (KR 101639685 B1) in further view of Iwane (JP 3940696 B2).
Regarding claims 7 and 18:
The combination of Hrabe and Lee Duk Yeon does not explicitly teach wherein the image analyzer generates a histogram for each wavelength of the image signal obtained from the image sensor, and the filter controller controls the active filter in the pass mode if the number of pixels receiving light having the infrared wavelength band, among pixels of the image sensor, is equal to or greater than a predetermined proportion to the entire pixels based on the histogram for each wavelength, and the filter controller controls the active filter in the blocking mode if the number of pixels receiving light having the visible light wavelength band, among the pixels of the image sensor, is equal to or greater than the predetermined proportion to the entire pixels based on the histogram for each wavelength.
	Iwane teaches:
wherein the image analyzer generates a histogram for each wavelength of the image signal obtained from the image sensor (see at least section [0008], [0012], [0048], and [0062] regarding  a image capturing apparatus generating a histogram.)
and the filter controller controls the active filter in the pass mode if the number of pixels receiving light having the infrared wavelength band, among pixels of the image sensor, is equal to or greater than a predetermined proportion to the entire pixels based on the histogram for each wavelength (see at least sections [0007]-[0008], [0025], [0037], and [0037] regarding an active filter and a predetermined amount of pixel units. See at least sections [0023]-[0024], [0043], and [0058] regarding shutter functions and an active filter controlling the light and the amount of light transmitted that is linked to the histogram where suppression is used to keep the histogram flat. While it does not have a pass or block mode, it is controlling light intake following the generation of the histogram and determining the predetermined amount of pixels. It would have been obvious to add this to the situation where a controller controls the active filter in a pass mode or block mode following the determination of a predetermined amount of pixels.)
and the filter controller controls the active filter in the blocking mode if the number of pixels receiving light having the visible light wavelength band, among the pixels of the image sensor, is equal to or greater than the predetermined proportion to the entire pixels based on the histogram for each wavelength (see at least sections [0007]-[0008], [0025], [0037], and [0037] regarding an active filter and a predetermined amount of pixel units. See at least sections [0023]-[0024], [0043], and [0058] regarding shutter functions and an active filter controlling the light and the amount of light transmitted that is linked to the histogram where suppression is used to keep the histogram flat. While it does not have a pass or block mode, it is controlling light intake following the generation of the histogram and determining the predetermined amount of pixels. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. by the system of Iwane wherein the image analyzer generates a histogram for each wavelength of the image signal obtained from the image sensor, and the filter controller controls the active filter in the pass mode if the number of pixels receiving light having the infrared wavelength band, among pixels of the image sensor, is equal to or greater than a predetermined proportion to the entire pixels based on the histogram for each wavelength, and the filter controller controls the active filter in the blocking mode if the number of pixels receiving light having the visible light wavelength band, among the pixels of the image sensor, is equal to or greater than the predetermined proportion to the entire pixels based on the histogram for each wavelength as all systems are directed to an imaging device or light sensing device and one of ordinary skill in the art would have recognized the established function of having wherein the image analyzer generates a histogram for each wavelength of the image signal obtained from the image sensor, and the filter controller controls the active filter in the pass mode if the number of pixels receiving light having the infrared wavelength band, among pixels of the image sensor, is equal to or greater than a predetermined proportion to the entire pixels based on the histogram for each wavelength, and the filter controller controls the active filter in the blocking mode if the number of pixels receiving light having the visible light wavelength band, among the pixels of the image sensor, is equal to or greater than the predetermined proportion to the entire pixels based on the histogram for each wavelength and predictably would have applied it to improve the system and method for dynamic .

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabe et al. (US. Pub. No. 20210264572 A1) in view of Lee Duk Yeon et al. (KR 101639685 B1) in further view of Iwane (JP 3940696 B2) in further view of Saenger Nayver et al. (US. Pub. No. 20180316859 A1).
Regarding claims 8 and 19:
The combination of Hrabe, Lee Duk Yeon, and Iwane does not explicitly teach wherein the filter controller maintains an operation mode of the active filter in a current mode for a predetermined holding time if cumulative pixel number shifting occurs between the infrared wavelength band and the visible light wavelength band in the histogram for each wavelength within a predetermined time.
	Saenger Nayver teaches:
wherein the filter controller maintains an operation mode of the active filter in a current mode for a predetermined holding time if cumulative pixel number shifting occurs between the infrared wavelength band and the visible light wavelength band in the histogram for each wavelength within a predetermined time (see at least sections [0063] and [0065] regarding continuously alternating between visible and NIR as well as continuously on the NIR camera mode operation when the NIR function is active. While there is not histogram it is continually on a camera mode in the case the system is switching.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. as modified by Iwane by the system of Saenger Nayver et al. wherein the filter controller maintains an operation mode of the active filter in a current mode for a predetermined holding time if cumulative pixel number .

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabe et al. (US. Pub. No. 20210264572 A1) in view of Lee Duk Yeon et al. (KR 101639685 B1) in further view of Iwane (JP 3940696 B2) in further view of Ito et al. (US. Pub. No. 20200252544 A1).
Regarding claims 9 and 20:
The combination of Hrabe, Lee Duk Yeon, and Iwane does not explicitly teach wherein the filter controller switches the operation mode of the active filter in response to an active filter setting change message received from an external server through V2X communication.
	Ito teaches:
wherein the filter controller switches the operation mode of the active filter in response to an active filter setting change message received from an external server through V2X communication (see at least section [0147] regarding v2x communication. Also, see section [0050] and [0062] regarding receiving camera setting information from the server.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity 
Regarding claim 10:
The combination of Hrabe and Lee Duk Yeon does not explicitly teach wherein the image analyzer generates a histogram for each wavelength of an image signal output from another image sensor received through V2X communication, and the filter controller controls the operation mode of the active filter on the basis of the histogram for each wavelength of the image signal output from the other image sensor.
	Iwane teaches:
wherein the image analyzer generates a histogram for each wavelength of an image signal (see at least section [0008], [0012], [0048], and [0062] regarding  a image capturing apparatus generating a histogram.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. by the system of Iwane wherein the image analyzer generates a histogram for each wavelength of an image signal as all 
The combination of Hrabe, Lee Duk Yeon, and Iwane does not explicitly teach output from another image sensor received through V2X communication, and the filter controller controls the operation mode of the active filter on the basis of the histogram for each wavelength of the image signal output from the other image sensor.
	Ito teaches:
output from another image sensor received through V2X communication (see at least section [0147] regarding v2x communication. Also, see section [0050], [0062], regarding receiving camera setting information from the server.)
and the filter controller controls the operation mode of the active filter on the basis of the histogram for each wavelength of the image signal output from the other image sensor (see at least section [0147] regarding v2x communication. Also, see section [0050] and [0062] regarding receiving camera setting information from the server and sections [0150] regarding vehicle equipment exchanging control signals and information. Through the exchange of data or information the equipment can communicate and control vehicles more proficiently.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for dynamic filtering of high intensity electromagnetic waves of Hrabe et al. as modified by Lee Duk Yeon et al. as modified by Iwane by the system of Ito et al. wherein the output from another image sensor received through V2X communication, and the filter controller controls the operation mode of the active filter on the .

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okuno (JP 2018200183 A) is pertinent because it is a spectral imaging apparatus and a spectral imaging system.
Kawamae et al. (WO 2017208437 A1) is pertinent because it is an imaging apparatus and an imaging system.
Kim Mun Su et al. (KR 20090028159 A) is pertinent because it is a portable electronic device capable of measuring the ambient brightness by using the image data generated by the provided image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666